Case 3:18-cv-01745-BAS-AHG Document 75 Filed 06/11/20 PageID.2128 Page 1 of 4



  1    BARNEY C. ALES, LTD.
  2
       Barney C. Ales, Esq.
       Nevada Bar No. 127
  3    (admitted pro hac vice)
  4
       Mailing Address:
       PO Box 20563
  5    Las Vegas, NV 89112
  6
       222 Guidance Ridge Court
       Henderson, NV 89012
  7    (702) 998-9576
  8
       attorneyales@gmail.com

  9
       THE CABRERA FIRM, A.P.C.
       Guillermo Cabrera, Esq.
 10    California Bar No. 190303
 11    600 West Broadway, Suite 700
       San Diego, CA 92101
 12    Telephone: 619-500-4880
 13    Email: gil@cabrerafirm.com
       Movants
 14

 15                  IN THE UNITED STATES DISTRICT COURT

 16               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 17

 18    BLACK MOUNTAIN EQUITIES, INC. Case No.: 18-CV-1745 (BAS)(AHG)
 19    and GEMINI SPECIAL
                                         NOTICE OF MOTION AND
       OPPORTUNITIES FUND, LP;
 20                                       SECOND MOTION TO AS
                      Plaintiffs,       WITHDRAW COUNSEL OF
 21                                                RECORD
       vs.                                            AND
 22
       PLAYERS NETWORK, INC.;          MOTION FOR EXTENSION OF
 23                                   TIME TO FILE A RESPONSE TO
                      Defendant.         MOTION FOR SUMMARY
 24
                                                 JUDGMENT
 25                                              (First Request)
 26                                  Date: July 13, 2020
                                     Courtroom 4B
 27                                  Hon. Cynthia Bashant
 28                                  NO ORAL ARGUMENT UNLESS
Case 3:18-cv-01745-BAS-AHG Document 75 Filed 06/11/20 PageID.2129 Page 2 of 4



  1                                                REQUESTED BY THE COURT
  2

  3

  4
                                        NOTICE OF MOTION
  5

  6          PLEASE TAKE NOTICE THAT Movants, Barney C. Ales, Esq. of Barney

  7    C. Ales, Ltd. and Guillermo Cabrera, Esq. of The Cabrera Firm, A.P.C., hereby
  8
       notice their Second Motion to Withdraw as Counsel of Record and Motion for
  9

 10    Extension of Time to File a Response to Motion for Summary Judgement in the

 11    above reference Court located at 221 W. Broadway, Courtroom 4B, San Diego,
 12
       California, 92101.
 13

 14          Please take further notice that there will be no oral argument unless
 15    requested by the Court, and the above hearing date is used to set the briefing
 16
       schedule and the date the motion is taken under submission by the Court.
 17

 18          There was insufficient time to have a conference with counsel for Plaintiffs
 19    prior to filing these motions.
 20
                                            MOTION
 21

 22          Movants, Barney C. Ales, Esq. of Barney C. Ales, Ltd. and Guillermo
 23    Cabrera, Esq. of The Cabrera Firm, A.P.C., hereby move the Court for an order
 24
       allowing their withdrawal as counsel of record for Defendant, Players Network as
 25

 26    well as an order extending the time for Players Network to file a response to the
 27
       Motion for Summary Judgment (ECF #73), which is presently pending. This is the
 28

                                               2
Case 3:18-cv-01745-BAS-AHG Document 75 Filed 06/11/20 PageID.2130 Page 3 of 4



  1    first request for an extension of time for file a response to said pending motion.
  2
             These Motions are based upon this Notice of Motion, the accompanying
  3

  4    Memorandum of Law; and, the accompanying Declaration of Barney C. Ales;

  5    together with any arguments that may be presented at, or before, any hearing on
  6
       these Motions that may be set by the Court.
  7

  8          DATED this 11th day of June, 2020.

  9                                                  BARNEY C. ALES, LTD.
 10
                                                     By: /s/ Barney C. Ales
 11                                                  Barney C. Ales, Esq.
 12                                                  Nevada State Bar Number 127
                                                     (admitted pro hac vice)
 13                                                  Mailing Address: PO Box 20563
 14                                                  Las Vegas, Nevada 89112
                                                     222 Guidance Ridge Court
 15                                                  Henderson, NV 89012
                                                     Phone: (702) 998-9576
 16
                                                     Email: attorneyales@gmail.com
 17
                                                     THE CABRERA FIRM, A.P.C.
 18
                                                     Guillermo Cabrera, Esq.
 19                                                  California Bar No. 190303
                                                     600 West Broadway, Suite 700
 20
                                                     San Diego, CA 92101
 21                                                  Telephone: 619-500-4880
                                                     Email: gil@cabrerafirm.com
 22

 23                                                  Movants
 24

 25

 26

 27

 28

                                                 3
Case 3:18-cv-01745-BAS-AHG Document 75 Filed 06/11/20 PageID.2131 Page 4 of 4



  1                             CERTIFICATE OF SERVICE
  2
             I hereby certify that, on the 11th day of June, 2020 and pursuant to F.R.C.P.
  3

  4    5(b), the foregoing Notice of Motion and Motion to Withdraw as Counsel of

  5    Record and Motion for Extension of Time to File a Response to Motion for
  6
       Summary Judgment was served via the Court’s CM/ECF system to the following:
  7

  8    Mazin A. Sbaiti
       Email: mas@sbaitilaw.com
  9

 10
             Also, I hereby certify that, on the 11th day of June, 2020 and pursuant to
 11

 12    F.R.C.P. 5(b), the foregoing Notice of Motion and Second Motion to Withdraw as

 13    Counsel of Record and Extension of Time to File a Response to Motion for
 14
       Summary was served on Players Network by placing a true and correct copy of the
 15

 16    foregoing in the U.S. Mail, postage prepaid, addressed as follows:
 17    Players Network
 18    3939 Belmont
       North Las Vegas, NV 89030
 19    Attn: Mark Bradley
 20

 21                                                 /s/ Barney C. Ales
 22

 23

 24

 25

 26

 27

 28

                                                4
